Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a shape-defining frame for receiving the sleeve thereon, the shape-defining frame extending between a front end provided with the first stretchable ring and a rear end provided with the second stretchable ring, the shape-defining frame comprising: a first U-shaped metallic wire bent to form a top frame portion and a bottom frame portion; the top frame portion and the bottom frame portion being further bent to form pairs of top and bottom grooves or channels, with the bent top and bottom frame portions substantially enclosing the grooves or channels, each pair of top and bottom grooves or channels having one of the elastomeric bands inserted therein; a second U-shaped metallic wire bent to form a left frame portion and a right frame portion; and the frame being resilient and preventing excessive compression of the bait by the first and second stretchable rings and by the plurality of elastomeric bands…” in claim 1 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.